Brack, J.
Where the payee to whom the check is delivered by the drawer receives it in the same place where the bank on which it is drawn is located he may preserve recourse against the drawer by presenting it for payment at any time before the close of banking hours on the .next day, and if, in the meantime, the bank fails, the loss will be the drawer’s. Ban. on Neg. Inst., secs. 1590, 1591; 2 Parsons on Notes and Bills, 73 ; Story on Bills, sec. 471. Plaintiffs first instruction should have been given. Reversed and remanded.
All concur.